Memorandum Per Curiam.
The issuance by the Office of Price Administration of a certificate authorizing the landlords to proceed under local law was not disputed. By subdivision (b) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13918, as amd.) of the Office of Price Administration, the issuance of the certificate made inapplicable thé general provisions of section 6 as to grounds for removal and permitted the landlords to proceed in accordance with section 1410 of the Civil Practice Act. Compliance with that section having been established, it was error to deny the landlords’ motion for the direction of a. verdict.
The final order should be unanimously reversed upon the law, with $10 costs to the landlords, and final order directed in favor of the landlords.
MacCrate, McCooby and Steinbrink, JJ., concur.
Order reversed, etc.